Citation Nr: 1020143	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for ulcers/peptic ulcer disease with reflux.

2.  Entitlement to an initial compensable rating for a nasal 
fracture with deviated septum.  

3.  Entitlement to an initial compensable rating for 
pharyngitis.

4.  Entitlement to an initial compensable rating for a left 
ankle disability.

5.  Entitlement to service connection for chest pain.

6.  Entitlement to service connection for gouty arthritis.

7.  Entitlement to service connection for neck pain with 
degenerative joint disease C5-6.

8.  Entitlement to service connection for right shoulder pain 
with degenerative joint disease.

9.  Entitlement to service connection for bilateral elbow 
pain. 

10.  Entitlement to service connection for a bilateral 
hand/wrist disability.

11.  Entitlement to service connection for a dislocated 
middle finger of the left hand.

12.  Entitlement to service connection for chronic back pain 
with lumbar spurs.  

13.  Entitlement to service connection for bilateral knee 
degenerative joint disease.

14.  Entitlement to service connection for right ankle pain.

15.  Entitlement to service connection for fractures of both 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
December 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's substantive appeal (VA Form 9) included a request 
for a Board hearing.  He withdrew this request in January 
2010 correspondence.  See 38 C.F.R. § 20.704 (2009).

The issues of entitlement to higher initial ratings for 
peptic ulcer disease with reflux and for pharyngitis are 
addressed in the REMAND portion of the decision below.  The 
issues of entitlement to service connection for chest pain, 
bilateral elbow pain, a dislocated middle finger of the left 
hand, chronic back pain with lumbar spurs, bilateral knee 
degenerative joint disease, right ankle pain, and for 
fractures of both feet are addressed in the REMAND portion of 
the decision below.  All of these issues are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected nasal fracture with 
deviated septum is not manifested by a traumatic deviated 
septum with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction of one side.  
 
2.  The Veteran's service-connected left ankle disability is 
not manifested by moderate limitation of motion. 

3.  Gouty arthritis, which manifested itself first many years 
after service, is not related to service.

4.  Degenerative joint disease C5-6, which manifested itself 
first many years after service, is not related to service.

5.  Degenerative joint disease of the right shoulder, which 
manifested itself first many years after service, is not 
related to service.

6.  A bilateral hand/wrist disability, which manifested 
itself first many years after service, is not related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service-connected nasal fracture with deviated septum have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6502 
(2009).

2.  The criteria for an initial compensable rating for a 
service-connected left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.71a, DC 5271 (2009).

3.  Gouty arthritis was not incurred in or aggravated by 
active service, nor may it be so presumed.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.304, 3.303, 3.307, 3.309 (2009).

4.  Degenerative joint disease C5-6 was not incurred in or 
aggravated by active service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).

5.  Degenerative joint disease of the right shoulder was not 
incurred in or aggravated by active service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).

6.  A bilateral hand/wrist disability was not incurred in or 
aggravated by active service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five 
elements of a service connection claim: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated October 2003 and December 2003.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While 
the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the Board notes that the RO sent 
the Veteran a March 2006 correspondence that fully complied 
with Dingess.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  

Moreover, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves the issue of 
higher initial ratings not claims for increased ratings.  A 
review of the record shows that the RO, in connection with 
the Veteran's original service connection claims provided the 
Veteran with adequate VCAA notice in October 2003 and 
December 2003 letters prior to the May 2004 adjudication of 
the claims which granted service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A.  5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007), and Dunlap v. Nicholson, 21 
Vet.App. 112, 116-117 (2007).  In line with the reasoning set 
forth in these judicial decisions, it appears that the notice 
requirements addressed by the Court in Vazquez-Flores, do not 
apply to initial rating claims such as the ones now on appeal 
to the Board.   In any case, reviewing the March 2006 
correspondence in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  The Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in March 2004 and August 2006, obtained 
medical opinions as to the severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the appellant has not 
contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
VA opinions for the purposes of determining the etiology of 
his gouty arthritis, right shoulder disability, neck 
disability, and hand/wrist disabilities.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that, in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The standards of McLendon are not met in this case as 
the evidence of records fails to suggest that any of these 
disabilities, first reported many years post service, had 
their onset in service or is otherwise related thereto.  In 
light of the holding in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the Board feels that an examination is not 
required.



Higher Initial Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).
In the present case, it also should be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Nasal Fracture

The Veteran's service-connected nasal fracture with deviated 
septum has been rated by the RO under the provisions of 
DC 6502.  Under DC 6502, a rating of 10 percent is warranted 
where there is a traumatic deviated septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction of one side.  

Post service outpatient treatment reports reflect a complaint 
of nose bleeds for two weeks in November 2005; and an August 
2005 complaint of sneezing.   

The Veteran underwent a VA examination in March 2004.  He 
reported that it was more difficult for him to breath out of 
his right naris than his left.  Upon examination, the Veteran 
had an obviously deviated nasal septum.  The left naris was 
smaller and more difficult to take a breath out of and is 
composed as appears to the right.  Nasal mucosa was pink and 
moist.  The examiner assessed the Veteran with a nasal 
fracture with a deviated septum and a smaller right nares 
limiting breathing as compared with the left.  

The Veteran underwent another VA examination in August 2006.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of difficulty breathing 
from both nares, but especially on the right.  There was a 
constant posterior nasal drip manifested by constant clearing 
of his throat of phlegm.  He also reported intermittent 
periods of hoarseness of voice.  He denied any nasal surgery.  
He also denied using nasal sprays.  Upon examination, there 
was no apparent deformity on the surface.  The external nare 
on the right seemed somewhat narrowed.  There was no apparent 
deviated septum on nasal examination.  There were no polyps.  
There was some mucoid discharge.  The membrane appeared 
normal.  

The Board notes that, in order to warrant an initial 
compensable rating, the Veteran's service-connected nasal 
fracture with a deviated nasal septum must be manifested by a 
deviated septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction of one side.  
Neither of the VA examination reports nor the outpatient 
treatment records reflects this level of severity of the 
Veteran's service-connected nasal fracture with deviated 
nasal septum.  The Veteran has not identified or submitted 
any other evidence demonstrating this level of severity.  As 
such, the preponderance of the evidence weighs against the 
claim for an initial compensable rating for the Veteran's 
service-connected nasal fracture with deviated nasal septum 
  
Left ankle

The Veteran's service-connected left ankle disability has 
been rated by the RO under the provisions of DC 5271.  Under 
this regulatory provision, a rating of 10 percent is 
warranted where there is moderate limitation of motion.  A 
rating of 20 percent is warranted where there is marked 
limitation of motion.  Normal dorsiflexion is from 0 to 20 
degrees, and normal plantar flexion is from 0 to 45 degrees. 
38 C.F.R. § 4.71, Plate II.

Post service medical evidence shows that x-rays in September 
2003 revealed no fracture.  

The Veteran underwent a VA examination in March 2004.  Left 
ankle film showed minor bony sharpening in the joint; but no 
evidence of degenerative joint disease.  He was able to 
achieve plantar flexion to 45 degrees and dorsiflexion to 20 
degrees.  There was no varus or valgus angulation.   

In August 2004, there was slight swelling about the medial 
left ankle.  An August 2006 x-ray showed no fracture or 
dislocation (same status as 2003).  

The Veteran underwent a VA examination in August 2006.  The 
ankle showed no deformity.  There was moderate tenderness to 
palpation over the medial malleolus.  Range of motion testing 
revealed that the foot was 90 degrees from the ankle.  The 
Veteran was able to achieve plantar flexion from 0 to 45 
degrees and dorsiflexion from 0 to 20 degrees.  Range of 
motion was associated with pain.  However, there was no 
additional limitation of joint function by pain, fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
varus or valgus angulation of the os calsis in relation to 
the long axis of the tibia and fibula.  Strength, pulses, and 
sensation were intact; and gait was normal.  X-rays showed 
degenerative joint disease with marginal osteophytes.  

The Board notes that, in order to warrant an initial 
compensable rating, the Veteran's service-connected left 
ankle disability has to be manifested by moderate limitation 
of motion.  In this case, both the Veteran's March 2004 and 
August 2006 examinations revealed that the Veteran achieved 
full range of motion (albeit with some pain).  In regards to 
DeLuca criteria, the August 2006 VA examiner opined that the 
Veteran's left ankle disability does not cause the Veteran to 
suffer from additional limitation of joint function by pain, 
fatigue, weakness, lack of endurance, or incoordination.  
There is no medical evidence to show that there is any 
additional loss of motion of the left ankle due to pain or 
flare-ups of pain, supported by objective findings, or due to 
excess fatigability, weakness or incoordination, to a degree 
that supports a compensable rating.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for an initial compensable rating for a left 
ankle disability.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected headaches.  
38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 Vet. App. 
242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  The Board notes in this regard that 
the Veteran currently is in receipt of the maximum schedular 
rating available for his service-connected headaches 
effective December 8, 2008.  See 38 C.F.R. § 4.124a, DC 8100 
(2009).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected nasal fracture with deviated 
nasal septum and for his service-connected left ankle 
disability are not inadequate in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of these service-connected disabilities.  As 
discussed above, the evidentiary record in this case shows 
persuasively that the Veteran's symptoms (obstructed 
breathing in the case of his nasal fracture, and painful 
motion in the case of his left ankle disability) squarely 
match the type and degree of the examples set forth under the 
criteria for the current noncompensable schedular ratings.  
Moreover, the evidence does not demonstrate other related 
factors such as marked interference with employment and 
frequent hospitalization.  In light of the above, the Board 
finds that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic diseases, including arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).



Gouty Arthritis

The service treatment records contain no findings attributed 
to gouty arthritis.  Moreover, there are no findings in the 
post service treatment records attributed to gouty arthritis 
until he was diagnosed in June 2003 by the LBJ Tropical 
Medical Center.  

The Veteran underwent a VA examination in March 2004.  He 
reported that gouty arthritis was first diagnosed seven years 
ago when he had pain in his knees and ankles.  He reported 
that he takes Naprosyn (375 mg.) twice per day and Zyloprim 
(300 mg.) once per day for prevention.  Upon examination, the 
examiner noted no acute distress.  There was no warmth or 
swelling over any of the joints.  The Veteran was diagnosed 
with a history of gouty arthritis; with no current gouty 
attacks.  

The Board recognizes that the Veteran reported that he was 
diagnosed seven years prior to his March 2004 examination.  
Thus, according to the Veteran, he was diagnosed 
approximately in 1997.  The Board notes that the diagnosis 
was based largely on elevated uric acid levels, and that his 
uric acid levels have fluctuated over the years (they were at 
10.3 in May 2003).  The Board also notes that the first 
evidence of elevated uric acid levels is dated many years 
after service.  The lack of any post-service medical records 
until years after service is probative to the issue of 
chronic disability.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Finally, the Board notes that there is no 
competent medical opinion that links his current gouty 
arthritis to service.  With no findings in the service 
treatment records (or for years after service), and with no 
competent medical opinion linking his current disability to 
service, the preponderance of the evidence weighs against the 
claim of service connection for gouty arthritis.  



Neck

The Veteran appears to attribute his neck disability to his 
work as a combat engineer during service.  He also stated 
that he incurred a couple of falls during service.

The service treatment records reflect a complaint of neck 
pain in May 1980.  A March 1982 triage note also shows 
complaints of "Chest pain.  Neck check."  However, the 
contents of the examination only reflect findings regarding 
the Veteran's chest pain.  

Post service records reflect that the Veteran first 
complained of neck pain in May 2003 (two decades after 
service).  

The Veteran underwent a VA examination in March 2004.  He 
stated that his neck pain has been progressive; but that it 
began in service.  Upon examination, he achieved forward 
flexion and extension to 45 degrees.  Left and right lateral 
flexion was limited to 35 degrees (out of 45 degrees); but 
the examiner noted that it was due to the thickness of the 
Veteran's neck.  Left and right lateral rotation was limited 
to 60 degrees (out of 80); but once again the examiner noted 
that the limited motion was due to the thickness of his neck.  
The Veteran also reported some pain as well.  X-rays showed 
mild disc space narrowing and degenerative joint disease at 
C5-6.  The examiner attributed the neck pain to overuse and 
many sports injuries of the past.  

In October 2004, the Veteran once again complained of neck 
pain.  The examiner's impression was listed as "neck pain ? 
strain."    

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for neck 
pain with degenerative joint disease C5-6.  The Board notes 
initially that the Veteran complained of neck pain in 
service.  Neck pain was never diagnosed and there is no 
medical evidence that it resulted in a chronic disability 
during service.  Nor is there a showing of continuity of 
symptomatology after service.  The first medical evidence of 
any neck disability is dated two decades after service when 
he complained again of neck pain.  The presence of a mere 
symptom alone (such as pain), absent evidence of a diagnosed 
medical pathology or other identifiable underlying malady or 
condition that causes the symptom, does not qualify as 
disability for which service connection is available.  See 
generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  In the absence of any medical evidence of a chronic 
disability in service, or a competent medical opinion linking 
his neck disability to his in service complaints of neck 
pain, the preponderance of the evidence weighs against the 
claim of service connection for neck pain with degenerative 
joint disease C5-6.  

Right shoulder

The Veteran submitted a March 2005 correspondence in which he 
contends that as a combat engineer, he had to build bridges 
by hand and that it involved a lot of heavy lifting.  He also 
contends that he and a fellow soldier pulled a 1/4 ton jeep out 
of a trench hole.  The Veteran did not cite a specific injury 
to his right shoulder, only that he believes that years of 
heavy lifting likely resulted in a right shoulder disability.  

The Board notes that the service treatment records show no 
findings attributed to a right shoulder injury.  Post service 
treatment records reflect that the Veteran underwent a right 
shoulder x-ray in June 2003.  It revealed some reaction in 
the acromioclavicular joint consistent with moderate 
degenerative joint disease.  In December 2003, the Veteran 
complained of chest pain that radiates to the right shoulder 
(accompanied by shortness of breath at times).  

The Veteran underwent a VA examination in March 2004.  He 
reported that his right shoulder degenerative joint disease 
began in service, and that over the years it has gotten 
worse.  Upon examination, the Veteran had full range of 
motion (forward flexion 180/180 degrees; abduction 180/180 
degrees; and external and internal rotation 90/90 degrees).  
The examiner stated that the only limiting DeLuca 
classification is pain, but the Veteran simply works through 
it.  The Veteran was diagnosed with right shoulder pain with 
degenerative joint disease found on x-ray.     

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for right 
shoulder pain with degenerative joint disease.  The Board 
once again notes that there is no medical evidence of an in-
service injury.  There is no medical evidence of a disability 
until two decades after service.  See Maxson, 230 F.3d 
at 1333.  There also is no competent medical opinion linking 
the Veteran's current disability to service.  The Veteran has 
not submitted or any identified any evidence linking his 
right shoulder pain with degenerative joint disease to active 
service or any incident of such service.  As such, the 
preponderance of the evidence weighs against the claim.  

Bilateral hand/wrist

The Veteran contends that he incurred a bilateral hand/wrist 
disability from heavy hitting as a boxer.  He stated that he 
can hardly turn his wrists due to pain, tightness, and 
swelling up.  

The service treatment records contain a December 1981 
treatment report that shows that the Veteran complained of 
left hand and 1st digit pain of one day's duration.  He 
stated that the injury occurred while playing football.  The 
pain was never diagnosed, nor does there appear to have been 
any treatment administered.   

The first post service evidence of a hand/wrist injury is 
dated August 2004.  At that time, the Veteran complained of 
right hand numbness; and finger pain that he attributed to 
old boxing injuries.  Upon examination, the examiner noted 
mild finger deformities; but failed to note any disability to 
the Veteran's hand or wrist.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
bilateral hand/wrist disability.  The Board notes initially 
that the Veteran complained of left hand pain in service.  It 
was never diagnosed and there is no medical evidence that it 
resulted in a chronic disability during service.  Nor is 
there a showing of continuity of symptomatology after 
service.  The first medical evidence of any hand disability 
is dated two decades after service.  Moreover, the post-
service medical evidence shows only complaints of right hand 
numbness (which is not the hand that was injured in service).  
Finally, the August 2004 examiner did not note any current 
hand disability which could be attributed to active service.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current bilateral 
hand/wrist disability which could be attributed to active 
service, the Board finds that service connection for 
bilateral hand/wrist disability is not warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for a nasal 
fracture with deviated septum is denied.

Entitlement to an initial compensable rating for a left ankle 
disability is denied.

Entitlement to service connection for gouty arthritis is 
denied.

Entitlement to service connection for neck pain with 
degenerative joint disease C5-6 is denied.

Entitlement to service connection for right shoulder pain 
with degenerative joint disease is denied.

Entitlement to service connection for a bilateral hand/wrist 
disability is denied.  

REMAND

Peptic ulcer disease and pharyngitis 

The Veteran underwent a VA examination in August 2006.  The 
Veteran has pointed out that since the examination, he has 
been in the intensive care unit twice where he was treated 
for his ulcer and pharyngitis.  While a new examination is 
not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  The Board finds that 
the Veteran has asserted that his peptic ulcer disease and 
pharyngitis have worsened since the most recent examination.  
For that reason, the Board finds that a new examination is 
warranted to determine the current severity of these service 
connected disabilities.    

Chest Pain

The service treatment records reflect that the Veteran 
complained of chest pain on a number of occasions.  In 
January 1978, he complained of chest pain, which was 
associated with an oncoming cold.  In May 1980, he complained 
of chest pain of seven days duration.  He was assessed with 
an upper respiratory infection.  In January 1981, he 
complained of chest pains that occur when he is running.  He 
was assessed with chest pain secondary to Tietze syndrome.  
In November 1981, he complained of substernal chest pain.  On 
examination, he had modest epigastric tenderness.  He also 
complained of chest pains in March 1982 and May 1982.  Post 
service treatment records reflect continued treatment for 
chest pain, along with epigastric pain, congestive heart 
failure, and costochondral pain.  The Board finds that a VA 
examination is warranted in order to determine if the Veteran 
has a current disability manifested by chest pain, and 
whether that disability is related to his complaints of chest 
pain in service.  

Bilateral elbows

In a March 2005 correspondence, the Veteran contended that he 
injured his elbows while boxing from 1974 to 1975.  He stated 
that he re-injured his elbow in 1978 while hitting heavy 
bags.  

The service treatment records substantiate the Veteran's 
contention regarding a January 1978 injury.  The records 
reflect that the Veteran complained of pain in his right 
elbow.  On examination, tenderness was noted along the medial 
aspect of the right elbow.  There was full range of motion.  
He was assessed with a right elbow strain.  The following 
month, it was noted that his right elbow had been hurting for 
two months.  He was assessed with a pinched nerve and 
prescribed a heating pad.  

The Board notes the presence of an in-service injury to the 
Veteran's right elbow; and current complaints of elbow pain.  
Though the Board does not find any instances in which the 
Veteran has sought post service treatment for elbow pain, it 
nonetheless finds that a VA examination and opinion are 
warranted for purpose of determining if any elbow disability 
is related to service.  

Left middle finger

The service treatment records reflect that the Veteran 
complained of a sprained left distal finger in December 1981.  
The injury apparently occurred while the Veteran was playing 
football.  Post service treatment records reflect that the 
Veteran complained of finger pain in August 2004 at the site 
of old boxing injuries.  Upon examination, mild finger 
deformities were noted.  The Board finds that the Veteran was 
diagnosed with a left finger sprain in service and that he 
currently has finger deformities.  A VA examination is 
warranted to determine whether the Veteran's current finger 
deformities are related to the Veteran's active duty service.



Back pain/lumbar spurs

The service treatment records reflect that the Veteran 
complained of back pain on numerous occasions (November 1974, 
December 1974, October 1976, May 1977, November 1977, 
December 1981, and February 1982).  In May 1977, he was 
assessed with a pulled muscle.  In February 1982, the pain 
was attributed to a strained external oblique.  Post service 
treatment records also reflect continued complaints of back 
pain (August 2004, October 2004, and September 2006).  In 
October 2007, he was diagnosed with degenerative joint 
disease.  The Board finds that there is evidence of a current 
back disability and also evidence of an in service back 
disability.  As such, a VA examination is warranted to 
determine if the Veteran's current back disability is related 
to service.   

Bilateral knees

The service treatment records reflect that in October 1983, 
the Veteran complained of left knee pain of two months 
duration.  He stated that while playing soccer, he was kicked 
in the knee several times.  He was diagnosed with a contusion 
to the left patella.  He was instructed to run at his own 
pace over the next seven days; and was instructed not to 
engage in any contact sports over that period.  

The Veteran also contends that his knee injuries can be 
attributed to a ten foot fall that resulted in his service 
connected left ankle disability.  Finally, the Veteran has 
contended that his alleged knee disabilities are secondary to 
his service connected left ankle disability.  The RO did not 
consider the possibility of secondary service connection when 
evaluating the Veteran's claim.

Post service treatment records reflect complaints of right 
knee pain in January 1985 and January 2006; and left knee 
pain in June 2004.  X-rays taken in June 2003 show total 
reduction of the medial cartilage with moderate medial 
degenerative joint disease in the left knee; and minor 
reduction of the medial cartilage with mild medial 
degenerative joint disease.  An undated treatment report 
assessed the Veteran with tendinitis and degenerative joint 
disease in both knees.   

The Board finds that a VA examination and opinion are 
warranted for the purpose of determining whether the 
Veteran's knee disabilities are related to service.  The VA 
examiner should opine whether it is at least as likely as not 
(a 50 percent or greater probability) that any knee 
disability from which the Veteran suffers was caused by or 
aggravated by service.  The examiner should also opine 
whether it is at least as likely as not (a 50 percent or 
greater probability) that any knee disability from which the 
Veteran suffers was caused by or aggravated by his service 
connected left ankle injury.  

Right ankle

The Veteran advances two theories of entitlement to service 
connection.  In his March 2005 statement, he seems to 
attribute his right ankle pain to the fall he incurred in 
November 1980 (which resulted in the Veteran's service 
connected left ankle disability).  In a July 2008 statement, 
the Veteran appears to argue that his right ankle disability 
is secondary to his service connected left ankle disability.

The service treatment records reflect that the Veteran sought 
treatment in May 1981 for right ankle pain.  The records vary 
with regards to the onset of pain (from one day to four 
months).  He was provisionally diagnosed with a torn 
ligament; and he was prescribed a walking cast.    

Post service treatment records reflect minor bony sharpening 
in the joint (June 2003 x-rays); and a March 2005 complaint 
of painful ankles and knees.  

The Board finds that a VA examination and opinion are 
warranted for the purpose of determining whether the 
Veteran's right ankle disability is related to service.  The 
VA examiner should opine whether it is at least as likely as 
not (a 50 percent or greater probability) that any right 
ankle disability from which the Veteran suffers was caused by 
or aggravated by service.  The examiner should also opine 
whether it is at least as likely as not (a 50 percent or 
greater probability) that any right ankle disability from 
which the Veteran suffers was caused by or aggravated by his 
service connected left ankle injury.  

Left and right feet

The service treatment records reflect that in November 1980, 
the Veteran fell ten feet while on an obstacle course.  He is 
already service connected for a left ankle disability 
associated with that fall.  He contends that he injured his 
feet at that time as well.

The service treatment records do reflect that upon 
examination, the Veteran's left foot was slightly swollen, 
and that he had to walk on his toes.  He was also prescribed 
crutches.  In December 1980, he continued to complain of pain 
in his left foot and heel.  He stated that he was doing okay 
until he performed physical training.  He reported that pain 
was aggravated by running, jumping, and walking flat footed.  
He was assessed with an old injury to the left foot.  

The service treatment records also reflect that the Veteran 
sought treatment in May 1981 for a foot problem.  It is not 
clear whether the report concerns the right or left foot.   

Post service treatment records reflect treatment for a right 
foot injury in October 1990.  They also reflect that the 
Veteran underwent x-rays of his feet in February 1992.  He 
has since complained of pain in his left foot in September 
2003, November 2004, and January 2005.  

The Board finds that the Veteran was treated for left foot 
problems and potentially right foot problems both during 
service and since service.  As such, a VA examination is 
warranted to determine if his current foot disabilities are 
related to service.  

The RO also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.



Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the 
claims of service connection for a 
bilateral knee disability and for a right 
ankle disability, each to include as 
secondary to a service-connected left 
ankle disability.  A copy of the 
notice(s) issued should be included in 
the claims file.

2.  Contact the Veteran and/or his 
service representative and ask them to 
identify all VA and non-VA clinicians who 
have treated him for peptic ulcer disease 
with reflux and/or for pharyngitis in 
recent years.  The Veteran and/or his 
service representative also should be 
asked to identify all VA and non-VA 
clinicians who have treated him for chest 
pain, bilateral elbow pain, a dislocated 
middle finger, chronic back pain with 
lumbar spurs, bilateral knee degenerative 
joint disease, right ankle pain, and/or 
for fractures of both feet since his 
separation from active service.  Obtain 
all VA treatment records that have not 
been obtained already.  Once signed 
releases are obtained from the Veteran, 
obtain any private treatment records that 
have not been obtained already.  A copy 
of any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file.

3.  Then, schedule the Veteran for 
appropriate VA examinations for the 
purpose of determining the current 
severity of his service-connected peptic 
ulcer disease with reflux and his 
service-connected pharyngitis.  The 
claims file must be made available to the 
examiner(s) for review.  

For the service-connected peptic ulcer 
disease with reflux, based on a review of 
the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to determine whether 
this disability is manifested by 
moderate, moderately severe, or severe 
symptoms consistent with a duodenal 
ulcer.  The number of recurring episodes 
of peptic ulcer disease per year should 
be identified, if possible.  Any anemia 
or weight loss due to the Veteran's 
service-connected peptic ulcer disease 
also should be identified, if possible.  

For the service-connected pharyngitis, 
based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) is asked to 
determine whether this disability is 
manifested by any incapacitating episodes 
of sinusitis and, if so, how many 
incapacitating episodes of sinusitis that 
the Veteran experiences per year, if 
possible.  

3.  Then, schedule the Veteran for 
appropriate VA examinations for the 
purpose of determining the nature and 
etiology of his chest pain, elbow 
disabilities, a dislocated middle finger 
of the left hand, chronic back pain with 
lumbar spurs, bilateral knee degenerative 
joint disease, right ankle pain, and for 
bilateral feet disabilities.  The claims 
file must be provided to the examiner(s) 
for review.  

For the claimed chest pain, based on a 
review of the claims file and the results 
of the Veteran's physical examination, 
the examiner(s) is asked to opine whether 
it is at least as likely as not (i.e., a 
50 percent or greater probability) that 
any chest pain, if diagnosed, is related 
to active service or any incident of such 
service.  All appropriate testing should 
be conducted.  A complete rationale must 
be provided for any opinion(s) expressed.  
If the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

For the claimed bilateral elbow 
disabilities, based on a review of the 
claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to opine whether it 
is at least as likely as not (i.e., a 
50 percent or greater probability) that 
any bilateral elbow disabilities, if 
diagnosed, are related to active service 
or any incident of such service.  The 
examiner(s) should identify all 
disabilities of each of the Veteran's 
elbows, if possible.  All appropriate 
range of motion testing for each elbow 
should be conducted.  A complete 
rationale must be provided for any 
opinion(s) expressed.  If the requested 
opinion(s) cannot be provided, then the 
examiner(s) must explain why in his or 
her examination report.

For the claimed dislocated middle finger, 
based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) is asked to 
opine whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that any disability of the 
left middle finger, to include a 
dislocation, if diagnosed, is related to 
active service or any incident of such 
service.  The examiner(s) should identify 
all disabilities of the Veteran's left 
middle finger, if possible.  All 
appropriate range of motion testing for 
the left middle finger should be 
conducted.  A complete rationale must be 
provided for any opinion(s) expressed.  
If the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

For the claimed chronic back pain with 
lumbar spurs, based on a review of the 
claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to opine whether it 
is at least as likely as not (i.e., a 
50 percent or greater probability) that 
any chronic back disability, to include 
chronic back pain with lumbar spurs, if 
diagnosed, is related to active service 
or any incident of such service.  The 
examiner(s) should identify all 
disabilities of the Veteran's back, if 
possible.  All appropriate range of 
motion testing for the back should be 
conducted.  A complete rationale must be 
provided for any opinion(s) expressed.  
If the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

For the claimed bilateral knee 
degenerative joint disease, based on a 
review of the claims file and the results 
of the Veteran's physical examination, 
the examiner(s) is asked to opine whether 
it is at least as likely as not (i.e., a 
50 percent or greater probability) that 
any chronic bilateral knee disability, to 
include degenerative joint disease, if 
diagnosed, is related to active service 
or any incident of such service.  The 
examiner(s) should identify all 
disabilities of the Veteran's bilateral 
knees, if possible.  All appropriate 
range of motion testing for each knee 
should be conducted.  A complete 
rationale must be provided for any 
opinion(s) expressed.  If the requested 
opinion(s) cannot be provided, then the 
examiner(s) must explain why in his or 
her examination report.

For the claimed right ankle pain, based 
on a review of the claims file and the 
results of the Veteran's physical 
examination, the examiner(s) is asked to 
opine whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that any chronic right ankle 
disability, to include right ankle pain, 
if diagnosed, is related to active 
service or any incident of such service.  
The examiner(s) also should opine whether 
it is at least as likely as not that a 
right ankle disability, if diagnosed, was 
caused or aggravated by the Veteran's 
service connected left ankle disability.  
The examiner(s) should identify all 
disabilities of the Veteran's right 
ankle, if possible.  All appropriate 
range of motion testing for the right 
ankle should be conducted.  A complete 
rationale must be provided for any 
opinion(s) expressed.  If the requested 
opinion(s) cannot be provided, then the 
examiner(s) must explain why in his or 
her examination report.

For the claimed bilateral feet 
disabilities, based on a review of the 
claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to opine whether it 
is at least as likely as not (i.e., a 
50 percent or greater probability) that 
any chronic bilateral foot disabilities, 
to include bilateral foot fractures, if 
diagnosed, are related to active service 
or any incident of such service.  The 
examiner(s) also should opine whether it 
is at least as likely as not that a 
bilateral foot disability, if diagnosed, 
was caused or aggravated by the Veteran's 
service connected left ankle disability.  
The examiner(s) should identify all 
disabilities of the Veteran's bilateral 
feet, if possible.  All appropriate range 
of motion testing for the feet should be 
conducted.  A complete rationale must be 
provided for any opinion(s) expressed.  
If the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

4.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  If they 
were not, return the claims folder to the 
examiner(s) and request that the 
questions be answered so that the report 
is adequate for rating purposes.

5.  Thereafter, readjudicate all of the 
Veteran's claims currently on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


